Citation Nr: 1423763	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-00 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for degenerative disc disease (DDD) and sacroiliac dysfunction of the lumbar spine prior to November 18, 2010.

2.  Entitlement to a rating in excess of 10 percent for DDD and sacroiliac dysfunction of the lumbar spine since November 18, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1992 to April 1993, from March 2003 to July 2003, and from May 2008 to May 2009.

The Veteran testified before the undersigned in a June 2012 Travel Board hearing, the transcript of which is included in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The more recent evidence and the Veteran's testimony at the June 2012 suggest that his low back disability is worse since his last examination in 2010.  Therefore, a more current examination is needed.  Further, the last treatment records are dated in 2012.  On remand, updated treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment from the East Orange VA Medical Center for the period since November 2012 to the present.  Any negative responses should be documented in the record.

2.  Schedule the Veteran for a spine examination in order to assess the current severity of his lumbar spine disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the examiner in connection with the examination.

3.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



